DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Objections
Claims 1, 4, 8, 11 are objected to because of the following informalities:  
Claim 1 line 7 recites “detecting capacitances”. Examiner suggests change to “detecting capacitance” or “detecting capacitance values”.
Claim 1 line 8 recites “the capacitive sensor”. It should be “the at least one capacitive sensor” because it refers back to line 6. 
Many areas in claim 1 has same issues.
Claim 11 has same issues as claim 1.
Claim 1 line 27 recites “a sum of the capacitances”. Does it mean “a sum of the capacitance values”?

Claim 4 line 3 “exceeds” should be “exceed”.
Claim 8 line 2 recites “the second electrodes”
Claim 11 recites “acquiring capacitances”. Examiner suggests change to “acquiring capacitance” or “acquiring capacitance values”.
Claim 11 line 3 recites “a plurality of hexagonal electrodes”.
Claim 11 line 7 should be “the plurality of hexagonal electrodes”.
Many areas in claim 11 has same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the plurality of electrodes comprises a first electrode and second electrodes”.

	Claims 4, 8 has same issues.	
	Claim 11 lines 15, 18 recite “the electrodes”.
	It is unclear refers back line 11 “one or more electrodes” or different electrodes?
	Claim 12 has same issue as claim 11.
	Examiner suggests applicant review all claims and correct claim deficiencies. 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Claim 1 has many claim deficiencies issues.
Claim 11 has 112 and claim deficiencies issues.

Allowable Subject Matter
Claims 1, 9, 10 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4, 8, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693